DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 2-5, 7-10 are pending and have been examined in this application. Claims 1 and 6 are cancelled.
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/16/2020, 10/15/2020, and 11/22/2021 and reviewed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2011087502 A) to Matsumoto in view of (JP H568270 U) to Sunaga.
In regards to claim 2, Matsumoto teaches a fishing rod comprising: a small-diameter hollow rod body (Matsumoto; 2, see FIG 1) extending in a central axis direction; a large-diameter hollow rod body (Matsumoto; 5, see FIG 1) extending in the central axis direction; and a spigot ferrule (Matsumoto; 6) inserted in a rear end of the small-diameter rod body and into a front end of the large-diameter rod body (Matsumoto; see FIGs 1 and 2) to connect the small-diameter rod body and the large-diameter rod body (Matsumoto; see FIG 2b where the spigot ferrule 6 connects the small-diameter rod body 2 and the large-diameter rod body 5), but fails to explicitly teach wherein, on an inner peripheral surface of the small-diameter rod body, a first inclined surface that extends from the rear end of the small-diameter rod body at an angle of 1.0 degree to 3.0 degrees with respect to the central axis direction is formed.
(Sunaga; either 3 or 2, see FIG 1 and 2), a first inclined surface that extends from the rear end of the small-diameter rod body (Sunaga; 5, formed in the ends demonstrated in FIG 2 and can be the rear-end of ether 3 or 2) is formed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner peripheral surface of the small-diameter rod body of Matsumoto in order to have the inclined surface as taught by Sunaga. The motivation would be to prevent a shearing force from being concentrated on a projecting base part, thus preventing breakage.
Matsumoto as modified by Sunaga fail to explicitly teach where the inclined surface is formed at an angle of 1.0 degree to 3.0 degrees with respect to the central axis direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inclined surface at an angle within a range of 1 – 3 degrees. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, the angle being 1-3 degrees lacks criticality. The dimensions of the inclined angle are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the angle between 1 and 3 degrees could provide benefits to the bending fracture strength, it does not directly impact how the device is constructed or operated. Applicant discloses several possible working ranges in the specification, particularly [0012], [0045], [0047] where ranges of 1.2 degrees to 15 degrees, or 0.1 degrees to 10 degrees, or 1 degree to 5 degrees, etc are also possible working ranges for the device. The specification does not provide criticality for specifically the 1 to 3 degrees range. 

  In regards to claim 3, Matsumoto teaches a fishing rod comprising: a small-diameter hollow rod body (Matsumoto; 2, see FIG 1) extending in a central axis direction; a large-diameter hollow rod body (Matsumoto; 5, see FIG 1) extending in the central axis direction; and a spigot ferrule (Matsumoto; 6) inserted in a rear end of the small-diameter rod body and into a front end of the large-diameter rod body (Matsumoto; see FIGs 1 and 2) to connect the small-diameter rod body and the large-diameter rod body (Matsumoto; see FIG 2b where the spigot ferrule 6 connects the small-diameter rod body 2 and the large-diameter rod body 5), but fails to teach explicitly wherein, on an inner peripheral surface of the small-diameter rod body, a first inclined surface that extends from the rear end of the small-diameter rod body at an angle of 1.0 degree to 2.0 degrees with respect to the central axis direction is formed.
Sunaga teaches on an inner peripheral surface of the small-diameter rod body (Sunaga; either 3 or 2, see FIG 1 and 2), a first inclined surface that extends from the rear end of the small-diameter rod body (Sunaga; 5, formed in the ends demonstrated in FIG 2 and can be the rear-end of ether 3 or 2) is formed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner peripheral surface of the small-diameter rod body of Matsumoto in order to have the inclined surface as taught by Sunaga. The motivation would be to prevent a shearing force from being concentrated on a projecting base part, thus preventing breakage.
Matsumoto as modified by Sunaga fail to explicitly teach where the inclined surface is formed at an angle 1.0 degree to 2.0 degrees with respect to the central axis direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inclined surface at an angle within a In re Aller, 105 USPQ 233. Additionally, the angle being 1 to 2 degrees lacks criticality. The dimensions of the inclined angle are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the angle between 1 and 2 degrees could provide benefits to the bending fracture strength, it does not directly impact how the device is constructed or operated. Applicant discloses several possible working ranges in the specification, particularly [0012], [0045], [0047] where ranges of 1.2 degrees to 15 degrees, or 0.1 degrees to 10 degrees, or 1 degree to 5 degrees, etc are also possible working ranges for the device. The specification does not provide criticality for specifically the 1 to 2 degrees range. The motivation for limiting to this range would possibly be to obtain a narrow range that would provide tensile strength without weakening the ends of the rod bodies.

  In regards to claim 4, Matsumoto as modified by Sunaga teach the fishing rod of claim 2, wherein the first inclined surface (Sunaga; 5, see FIG 2) extends from the rear end of the small-diameter rod body (Sunaga;end of either 3 or 2) to a first position in the central axis direction (Sunaga; the first position being the point at which the incline surface ends and becomes a horizontal surface, see FIG 2), and the spigot ferrule is inserted further than the first position in the central axis direction (Sunaga; see where 1 is inserted further into 3 and 2 beyond the first position) (Matsumoto; also see in FIG 2b where 6 is inserted beyond the edges of 2 and 5).  

In regards to claim 5, Matsumoto as modified by Sunaga teach the fishing rod of claim 2, teaches wherein a length L1 from the rear end of the small-diameter rod body to a first position (Sunaga; the first position being the position of 3 or 2 at which the incline of 5 becomes horizontal) in the central axis direction satisfies L1 is less than or equal to 10T1, where T1 is a thickness of the small-diameter rod body (Sunaga; the thickness of 3 or 2 represented by the slanted lines in FIGs 1 and 2, which, if thickened by a degree of 10, would be greater than the length between the end of 3 or 2 to the point at which the incline of 5 becomes horizontal).  

In regards to claim 7, Matsumoto as modified by Sunaga teach the fishing rod of claim 2, but Matsumoto fails to teach wherein, on an inner peripheral surface of the large-diameter rod body, a second inclined surface that extends from a front end of the large-diameter rod body at an angle of 1.0 degree to 3.0 degrees with respect to the central axis direction is formed.  
Sunaga teaches on an inner peripheral surface of the large-diameter rod body (Sunaga; other of 3 or 2, see FIG 1 and 2), a second inclined surface that extends from a front end of the large-diameter rod body (Sunaga; 5, formed in the ends demonstrated in FIG 2 and can be the rear-end of ether 3 or 2) is formed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner peripheral surface of the large-diameter rod body of Matsumoto in order to have the inclined surface as taught by Sunaga. The motivation would be to prevent a shearing force from being concentrated on a projecting base part, thus preventing breakage.
Matsumoto as modified by Sunaga fail to explicitly teach where the second inclined surface is formed at an angle of 1.0 degree to 3.0 degrees with respect to the central axis direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second inclined surface at an angle within a range of 1 – 3 degrees. One of ordinary skill in the art is expected to routinely In re Aller, 105 USPQ 233. Additionally, the angle being 1-3 degrees lacks criticality. The dimensions of the inclined angle are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the angle between 1 and 3 degrees could provide benefits to the bending fracture strength, it does not directly impact how the device is constructed or operated. Applicant discloses several possible working ranges in the specification, particularly [0012], [0045], [0047] where ranges of 1.2 degrees to 15 degrees, or 0.1 degrees to 10 degrees, or 1 degree to 5 degrees, etc are also possible working ranges for the device. The specification does not provide criticality for specifically the 1 to 3 degrees range. The motivation for limiting to this range would possibly be to obtain a narrow range that would provide tensile strength without weakening the ends of the rod bodies.

In regards to claim 8, Matsumoto as modified by Sunaga teach the fishing rod of claim 2, but Matsumoto fails to teach wherein on an inner peripheral surface of the large-diameter rod body, a second inclined surface that extends from a front end of the large-diameter rod body at an angle of 1.0 degree to 2.0 degrees with respect to the central axis direction is formed.  
Sunaga teaches on an inner peripheral surface of the large-diameter rod body (Sunaga; either 3 or 2, see FIG 1 and 2), a second inclined surface that extends from the front end of the large-diameter rod body (Sunaga; 5, formed in the ends demonstrated in FIG 2 and can be the rear-end of ether 3 or 2) is formed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner peripheral surface of the large-diameter rod body of Matsumoto in order to have the inclined surface as taught by Sunaga. The motivation 
Matsumoto as modified by Sunaga fail to explicitly teach where the second inclined surface is formed at an angle 1.0 degree to 2.0 degrees with respect to the central axis direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second inclined surface at an angle within a range of 1 to 2 degrees. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, the angle being 1 to 2 degrees lacks criticality. The dimensions of the inclined angle are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the angle between 1 and 2 degrees could provide benefits to the bending fracture strength, it does not directly impact how the device is constructed or operated. Applicant discloses several possible working ranges in the specification, particularly [0012], [0045], [0047] where ranges of 1.2 degrees to 15 degrees, or 0.1 degrees to 10 degrees, or 1 degree to 5 degrees, etc are also possible working ranges for the device. The specification does not provide criticality for specifically the 1 to 2 degrees range. The motivation for limiting to this range would possibly be to obtain a narrow range that would provide tensile strength without weakening the ends of the rod bodies.

In regards to claim 9, Matsumoto as modified by Sunaga teach the fishing rod of claim 7, wherein the second inclined surface (Sunaga; 5, see FIG 2) extends from the front end of the large-diameter rod body to a second position in the central axis direction (Sunaga; the second position being the point at which the incline surface ends and becomes a horizontal surface, see FIG 2), and the spigot ferrule is inserted further than the second position in the central axis direction (Sunaga; see where 1 is inserted further into 3 and 2 beyond the first position) (Matsumoto; also see in FIG 2b where 6 is inserted beyond the edges of 2 and 5).  

In regards to claim 10, Matsumoto as modified by Sunaga teach the fishing rod of claim 7, wherein a length L2 from the front end of the large-diameter rod body to a second position (Sunaga; the first position being the position of 3 or 2 at which the incline of 5 becomes horizontal) in the central axis direction satisfies L2 is less than or equal to 10T2, where T2 is a thickness of the large-diameter rod body (Sunaga; the thickness of 3 or 2 represented by the slanted lines in FIGs 1 and 2, which, if thickened by a degree of 10, would be greater than the length between the end of 3 or 2 to the point at which the incline of 5 becomes horizontal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2544712 A to Miller teaches a coupling using an incline surface on the interior surface of a rod to connect with smaller rod inserted within.
US 20120180374 A1 to Saudners teaches a coupling with a handle utilizing an incline surface on the interior surface of the handle to connect with a smaller diameter rod inserted within.
US 10316998 B2 to Williams and US 10344898 B2 to Bennett teaches a conduit fitting assembly using an inclined surface on the interior surface of one portion, where the interior rod is inserted beyond a first position at the end of the inclined surface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647